PURCHASE AGREEMENT







THIS PURCHASE AGREEMENT (the "Agreement") is made and entered into as of the
28th of March, 2005, by and between the following:




TRAC Mortgage Holdings, Inc., a Nevada Corporation (hereinafter "BUYER")




and EPIC FINANCIAL CORPORATION, a Nevada corporation (here­inafter "EPIC").







W I T N E S S E T H




WHEREAS, subject to the terms and conditions of this Agreement, BUYER and EPIC
desire for BUYER to purchase from EPIC and for EPIC to sell to BUYER all of the
outstanding common stock of SADDLEBACK INVESTMENT SERVICES INC., a California
corporation (the "Saddleback Stock" and "Saddleback", respectively); and




WHEREAS, BUYER deems it desirable and in his best inter­ests to pur­chase the
Saddleback Stock in con­sideration of the delivery by BUYER to EPIC of cash in
the amount of Ten Dollars ($10.00); and




WHEREAS, the Board of Directors of EPIC deems it desirable and in the best
interests of EPIC and its stockholders that EPIC sell the Saddleback Stock,
which constitutes a minority portion of its assets, as determined by the current
book and fair market values of all of its assets; and




WHEREAS, BUYER and EPIC desire to provide for certain under­tak­ings,
condi­tions, representations, war­ranties, and covenants in connection with the
transac­tions contem­plated by this Agreement; and




WHEREAS, the Board of Directors of EPIC has approved and adopted this
Agree­ment, subject to the terms and conditions set forth herein;




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto do hereby agree as follows:







SECTION 1




DEFINITIONS




1.1

"Agreement," "BUYER", "EPIC" and "Saddleback Stock"" and "Saddleback",
respectively, shall have the mean­ings defined on the cover page and in the
foregoing preamble and recitals to this Agree­ment.




1.2

"Closing Date" shall mean 10:00 a.m., local time, March 29, 2005, at 7545 No.
Del Mar Avenue, Suite 102, Fresno, California 93711, the date on which the
parties hereto shall close the transactions contemplated herein; provided that
the parties can change the Closing Date and place of Closing to such other time
and place as the parties shall mutually agree, in writing.  As of the Closing
Date, all Exhibits to this Agreement shall be complete and attached to this
Agreement.







SECTION 2




AGREEMENT FOR PURCHASE AND SALE OF SADDLEBACK STOCK




2.1

Substantive Terms of the Purchase and Sale of Saddleback Stock.  EPIC shall sell
and deliver to BUYER the Saddleback Stock in a form enabling BUYER then and
there to become the record and beneficial owner of said common stock.




2.2

Consideration Paid by BUYER.  BUYER shall deliv­er to EPIC $10.00 in good funds.







SECTION 3




CLOSING AGREEMENTS AND POST-CLOSING




3.1

Closing Agreements.  On the Closing Date, the following activities shall occur,
the following agreements shall be executed and delivered, and the respective
parties thereto shall have performed all acts that are required by the terms of
such activities and agreements to have been performed simultaneously with the
execution and delivery thereof as of the Closing Date:




(a)

EPIC shall have executed and delivered documents to BUYER suffi­cient then and
there to transfer record and beneficial ownership of the Saddleback Stock to
BUYER;




(b)

BUYER shall have delivered to EPIC $10.00 in good funds.







SECTION 4




MISCELLANEOUS




4.1

Notices.     Any notices or other communications required or permitted hereunder
shall be sufficiently given if written and delivered in person or sent by
registered mail, post­age prepaid, addressed as follows:







to EPIC:

Epic Financial Corporation

7545 No. Del Mar Avenue

Suite 102

Fresno, California 93711







to BUYER:

TRAC Mortgage Holdings, Inc.

17011 Beach Blvd.

Suite 520

Huntington Beach, CA 92649




or such other address as shall be furnished in writing by the appropriate
person, and any such notice or communication shall be deemed to have been given
as of the date so mailed.




4.2

Time of the Essence.  Time shall be of the essence of this Agreement.




4.3

Costs.  Each party will bear the costs and expenses incurred by him or it in
connection with this Agreement and the transactions contemplated hereby.




4.4

Entire Agreement and Amendment.  This Agreement and documents delivered at the
Closing Date hereunder contain the entire agreement between the parties hereto
with respect to the transactions contemplated by this Agreement and supersedes
all other agree­ments, written or oral, with respect thereto.  This Agreement
may be amended or modified in whole or in part, and any rights hereunder may be
waived, only by an agreement in writing, duly and validly executed in the same
manner as this Agreement or by the party against whom the waiver would be
asserted.  The waiver of any right hereunder shall be effective only with
respect to the matter specifically waived and shall not act as a continuing
waiver unless it so states by its terms.




4.5

Counterparts.  This Agreement may be executed in one or more counterparts each
of which shall be deemed to constitute an original and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other par­ty.




4.6

Governing Law.  This Agreement shall be governed by, and construed and
inter­preted in accordance with, the laws of the State of California.




4.7

Attorneys' Fees and Costs.  In the event any party to this Agreement shall be
required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of monies or the enjoining of any
action prohibited hereunder, the prevailing party shall be entitled to recover
such sums, in addition to any other damages or compensa­tion received, as will
reimburse the prevailing party for reasonable attorneys' fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.




4.8

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors, personal
representa­tives, successors, and assigns, as the case may be.




4.9

Access to Counsel.  Each party hereto acknowledges that each has had access to
legal counsel of her or its own choice and has obtained such advice therefrom,
if any, as such party has deemed necessary and sufficient prior to the execution
hereof.  Each party hereto acknowledges that the drafting of this Agree­ment has
been a joint effort and any ambi­guities or interpretative issues that may arise
from and after the execution hereof shall not be decided in favor or, or
against, any party hereto because the language reflecting any such ambiguities
or issues may have been drafted by any specific party or her or its counsel.




4.10

Captions.  The captions appearing in this Agreement are inserted for
conve­nience of reference only and shall not affect the interpretation of this
Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







EPIC FINANCIAL CORPORATION








By: /s/ Rodney R. Ray

Rodney R. Ray, President







TRAC MORTGAGE HOLDINGS, INC.








By: ______________________________

(authorized signatory)